Exhibit 99.1 Delta Air Lines:Challenging Times Require Aggressive Action Ed Bastian President and Chief Financial Officer June 18, 2008 1 Safe Harbor This presentation contains various projections and other forward-looking statements which represent Delta’s estimates orexpectations regarding future events.All forward-looking statements involve a number of assumptions, risks anduncertainties, many of which are beyond Delta’s control, that could cause the actual results to differ materially from theprojected results.Factors which could cause such differences include, without limitation, business, economic,competitive, industry, regulatory, market and financial uncertainties and contingencies, as well as the “Risk Factors”discussed in Delta’s Form 10-K filed with the SEC on February 15, 2008.Caution should be taken not to place unduereliance on Delta’s forward-looking statements, which represent Delta’s views only as of the date of this presentation, andwhich Delta has no current intention to update. In this presentation, we will discuss certain non-GAAP financial measures in talking about our company’s performance.You can find the reconciliations of those measures to comparable GAAP measures on our website at delta.com. In connection with its proposed merger with Northwest, Delta will file with the Securities and Exchange Commission(“SEC”) a Registration Statement on Form S-4 that will include a joint proxy statement of Delta and Northwest that alsoconstitutes a prospectus of Delta. Delta and Northwest will mail the joint proxy statement/prospectus to theirstockholders.Delta and Northwest urge investors and security holders to read the joint proxy statement/prospectusregarding the proposed merger when it becomes available because it will contain important information. You may obtaincopies of all documents filed with the SEC regarding this transaction, free of charge, at the SEC’s website (www.sec.gov).You may also obtain these documents, free of charge, from Delta’s website (www.delta.com) under the tab “About Delta”and then under the heading “Investor Relations” and then under the item “SEC Filings.” You may also obtain thesedocuments, free of charge, from Northwest’s website (www.nwa.com) under the tab “About Northwest” and then underthe heading “Investor Relations” and then under the item “SEC Filings and Section 16 Filings.” Delta, Northwest and their respective directors, executive officers and certain other members of management andemployees may be soliciting proxies from Delta and Northwest stockholders in favor of the merger. Information regardingthe persons who may, under the rules of the SEC, be deemed participants in the solicitation ofDelta and Northweststockholders in connection with the proposed merger will be set forth in the proxy statement/prospectus when it is filedwith the SEC. You can find information about Delta’s executive officers and directors in its Annual Reports on Form 10-Kfor the year ended December 31, 2007 as well as in its definitive proxy statement filed with the SEC related to Delta’s2008 Annual Meeting of Stockholders. You can find information about Northwest’s executive officers and directors in itsAnnual Reports on Form 10-K (including any amendments thereto), Current Reports on Form 8-K and other documentsthat have previously been filed with the SEC since May 31, 2007 as well as in its definitive proxy statement to be filedwith the SEC related to Northwest’s 2008 Annual Meeting of Stockholders.You can obtain free copies of thesedocuments from Delta and Northwest using the contact information above. 2 Mitigate $4 billion impactfrom fuel run-up Recreate business modelthrough strategicinitiatives Maintain a strongliquidity position Only the strongest will survivethe industry crisis Fuel and economy presentserious challenge to cash flow Delta’s Action Plan Unprecedented fuel prices Delta - Challenging Times Require Aggressive Action 3 2008 Jet Fuel Expense Will Break 2007 Record Note: Expense and consumption are for US passenger and cargo airlines; Source:Air Transport Association, Energy Information Administration, Department of Transportation High Fuel Costs Are An Industry Reality $22.7 $33.1 $38.5 $41.2 $61.2 $16.4 $14.8 $12.7 $15.2 0 10 20 30 40 50 60 70 2000 2001 2002 2003 2004 2005 2006 2007 2008F Expense Consumption (Gals.) ($0.81) ($0.78) ($0.71) ($0.85) ($1.16) ($1.66) ($1.97) ($2.10) ($3.40) 4 PassengerRevenueIncreases $1.3B Fuel HedgingBenefits $0.8B Revenue/CostInitiatives $0.6B •Strong top-linegrowth •RASM gap to theindustry closed ayear ahead ofschedule •13% reduction indomestic capacity for2H08 •Benefits from 3+years of internationalnetwork investment •Multi-year hedge strategyimplemented •2008 - 2010 hedge portfoliovalued at $1.5 billion •Cost discipline andtechnology •Revenueimprovements fromincreased passengerfees and growth incargo/ancillarybusinesses •Continued benefits from internationalexpansion / domestic rationalization •Recreate business model •Over $1B in merger synergies •Transatlantic JV Gap toAddress $1.1B Aggressive Actions Cover $3 Billion of $4 Billion Fuel Impact 5 Capacity Change Summer 2005 - Summer 2008 RASM improvements driven by domestic capacity reductions, international networkinvestment, and aggressive yield management Delta Is Delivering Strong Top-Line Growth RASM as % of IndustryAverage 2005 - 2008 Capacity Change 2H 2008 vs. 2H 2007 -13% 14% -4% 6 2008 Hedges To Offset $1 Billion In Fuel Price Impact 2Q 3Q 4Q 2009 2010 Percent Hedged Jet Fuel Equivalent Cap 49% 46% 40% 22% 5% $2.76 $2.88 $3.30 $3.45 $3.05 Total value of$1.5 billion • Hedges also bolster cash balance - approximately $900 million of margin on fuelhedges held in cash at May 31 Note: Hedge position as of June 13, 2008 Long-Term Fuel Hedge Strategy in Place 7 Domestic capacityreductions Employee programs Aggressive changes tobusiness model •Increased passenger fees and charges •Growth in cargo and ancillary revenues •Leverage technology and strict cost discipline todrive savings in every area of the business •Over 4,000 employees chose to participate involuntary reduction programs - double the originalgoal •$200 million in annual savings •Domestic capacity down 13% in 2H08 withflexibility to do more •Committed to taking out all costs from reducedflying •Mainline ex-fuel costs flat year-over-year by 4Q Initiatives Target All Areas Of Delta’s Business 8 Expecting A Profitable June Quarter Current Previous Operating
